                         United States District Court
                       Western District of North Carolina
                              Asheville Division

   Eddricco Li'shaun Brown-Bey,       )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               1:18-cv-00360-FDW
                                      )
                 vs.                  )
                                      )
          Roy Cooper et al,           )
                                      )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 26, 2018 Order.

                                               December 26, 2018
